Holmes, J.,
concurring. I concur in that part of the syllabus which states that:
“One who by extreme and outrageous conduct intentionally or recklessly causes serious emotional distress to another is subject to liability for such emotional distress, and if bodily harm to the other results from it, for such bodily harm.”
However, I do not agree with the need to overrule Bartow v. Smith (1948), 149 Ohio St. 301 [37 O.O. 10], in that, when analyzed, Bartow would in essence be in agreement with the opinion sub judice. I so noted in my concurrence in Baker v. Shymkiv (1983), 6 Ohio St. 3d 151. My position here is in accord with my commentary in Baker v. Shymkiv, which was as follows:
“This court, in Bartow v. Smith (1948), 149 Ohio St. 301 [37 O.O. 10], although denying recovery for emotional shock occasioned by the use of vile language against the plaintiff which was found to be mere nonactionable words in the absence of threat, recognized that where certain protected rights were intentionally violated, a recovery for mental shock and resulting injury could be had. The protected rights set forth in the syllabus of Bartow v. Smith were the right not to be slandered, and not to be subject to words or action constituting an assault or threat, or which put a person in fear and terror.”
Accordingly, I agree that the law has countenanced actions for emotional shock occasioned by intentional and malicious words or actions which constitute an assault or threat which put a person in fear and terror.
Here, the record shows that there was evidence that the defendants did intentionally and maliciously express certain threats which put the plaintiff in fear and terror. There was evidence not only to the effect that the defendants had threatened the plaintiff with injury, but also that the safety of the plaintiff’s family had been maliciously threatened by these defendants. All of such evidence would present a cause of action against these defendants and, if proven, would be the basis for a recovery for serious emotional distress. Therefore, the defendants’ motions for summary judgment should not have been granted by the trial court on this phase of the case. The judgment of the court of appeals as to this should be reversed. I also join in the affirmance of the judgment of the court of appeals as to the other issues.